OPINION.
Trammell :
In order for the petitioner to be entitled to the deduction claimed it is incumbent upon him to introduce evidence to show that the indebtedness was ascertained to be worthless and charged off within the taxable year. There is no evidence that the debtor was in worse financial condition in 1921 than he was in years prior thereto. Nothing occurred during that year which would indicate that it was any more uncollectible at that time than in 1920 or at any period since 1914. The only evidence relating to the indebtedness, insofar as the year 1921 was concerned, was the charge-off. If the debtor had no assets and could not pay the debt in 1914 or 1915, or in any other year prior to 1921, and that fact was ascertained by the petitioner, he was not permitted to wait until 1921 in order to make the charge-off of the account where no additional facts were ascertained in 1921.
In view of the evidence, we are not convinced that the petitioner ascertained the debt to be worthless in 1921. He is accordingly not entitled to the deduction claimed.
Reviewed by the Board.

Judgment will be entered for the respondent.